J-S23001-15

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,              : IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                Appellee                   :
                                           :
                   v.                      :
                                           :
CRAIG CARTER,                              :
                                           :
                Appellant                  : No. 2190 EDA 2008

           Appeal from the Judgment of Sentence May 17, 2006,
           in the Court of Common Pleas of Philadelphia County,
           Criminal Division, at No(s): CP-51-CR-0300181-2005

BEFORE:     DONOHUE, SHOGAN, and STRASSBURGER, JJ.*

CONCURRING MEMORANDUM BY STRASSBURGER, J.: FILED MAY 15, 2015

      I agree with the Majority that Appellant is not entitled to relief;

however, I do so for a different reason.

             The U.S. Supreme Court has recognized that adequate and
      effective appellate review is impossible without a trial transcript
      or adequate substitute and has held that the States must
      provide trial records to indigent inmates. See Bounds v. Smith,
      430 U.S. 817, 822, 97 S.Ct. 1491, 52 L.Ed.2d 72 (1977) (citing
      Griffin v. Illinois, 351 U.S. 12, 76 S.Ct. 585, 100 L.Ed. 891
      (1956)). This Court has similarly concluded that a criminal
      defendant is entitled to “a full transcript or other equivalent
      picture of the trial proceedings” in order to engage in meaningful
      appellate review. [Commonwealth v. Marshall, 812 A.2d 539,
      551 (Pa. 2002)](quoting Commonwealth v. Shields, 477 Pa.
      105, 383 A.2d 844, 846 (1978)). However, in order to “establish
      entitlement to relief based on the incompleteness of the trial
      record, [appellant] must first make some potentially
      meritorious challenge which cannot be adequately
      reviewed due to the deficiency in the transcript.” Id.

Commonwealth v. Sepulveda, 55 A.3d 1108, 1149 (Pa. 2012) (emphasis

added).


*Retired Senior Judge assigned to the Superior Court.
J-S23001-15


      Instantly, Appellant has not presented any meritorious challenge

where review is dependent upon the record.        In fact, his only issue on

appeal is whether the trial court erred in certifying reconstruction of the

record. Appellant’s Brief at 8-10. Accordingly, Appellant is not entitled to a

new trial.




                                    -2-